DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
The election is withdrawn.
Accordingly, claims 1, 2, 4-8, 12, 16, 21, 23-27, 35 and 37 are pending and are examined.

Priority
This application is a continuation of 14/360,103, which is a proper National Stage (371) entry of PCT Application No.  PCT/EP2012/059528, filed 05/23/2012.  Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s). PCT/EP2011/070768, filed on 11/23/2011.
Information Disclosure Statement
The Information Disclosure Statement (IDS) has been considered and initialed and is attached hereto.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the trademarks, including inter alia Capto®, MabSelect®, and MabSelect Sure®, has been noted in this application.  A trademark should be capitalized wherever it appears and be accompanied by the generic terminology.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 6, and 8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zhou et al., Purification and Characterization of the Prohormone Convertase PCl(PC3)*, The Journal of Biological Chemistry, 268(8), 5615-5623, 1993.
With respect to claim 1, Zhou, throughout the reference and especially at abstract and 5616 (purification of PC1 protein), teaches a method of purifying a protein (PC1) from solution (conditioned media) comprising a first chromatography step (DEAE Blue) comprising passing said solution over a first chromatography column and naturally eluting a crude protein eluent from the first chromatography column using a first elution buffer (1 M sodium acetate in 20 mM bis tris pH 6.5) and a second chromatography step (Phenyl-superose) comprising passing the crude protein eluent (fractions containing the peak of UV absorbance at 280 nM) obtained at the 
With respect to claim 6, DEAE-Blue is an affinity chromatography column.
With respect to claim 8, DEAE-Blue is multimodal (affinity and ion exchange).\
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 6, 8, 12, 16, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naveh et al. (WO 89/03840 A1) in view of Zhou et al., Purification and Characterization of the Prohormone Convertase PCl(PC3)*, The Journal of Biological Chemistry, 268(8), 5615-5623, 1993.
With respect to claim 1, Naveh, throughout the reference and especially at abstract,  teaches a method for purifying a protein from a solution.  Naveh at 9-10 (Stage I-II) comprising a first chromatography step comprising a quaternary chromatography step  which involves passing the solution over a first chromatography column and eluting a crude protein eluent from the first chromatography column using a first elution buffer and a second chromatography step comprising passing the crude protein elute (the eluate from the first chromatography step) over a second chromatography column (sulfonate column) and recovering the purified protein from the second chromatographic column.   Naveh at id. teaches using a first elution buffer containing Bis Tris.
Naveh does not teach that the second elution buffer contained Bis Tris.
, Zhou, throughout the reference and especially at abstract and 5616 (purification of PC1 protein), teaches a method of purifying a protein (PC1) from solution (conditioned media) comprising two chromatography steps, wherein each of the buffers comprises Bis Tris.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used Bis Tris in both chromatography steps, as taught by Zhou, in the method of Naveh.
One of ordinary skill in the art would have been motivated to have used Bis Tris in both chromatography steps, as taught by Zhou, in the method of Naveh, because it is routinely used in chromatography steps, and Zhou teaches using it in both steps.
One of ordinary skill in the art would have a reasonable expectation of success, because it is routinely used in chromatography assays and Zhou teaches using it in two chromatography steps.
With respect to claim 2, Naveh at 9-10 (Stage I-II) and 12-13 (Step 1 and Step 2)  teaches that each chromatography steps involve passing an equilibration buffer over the chromatography column, passing the solution over the chromatography column, washing the column with multiple CV of the equilibration buffer (which is equivalent to passing the equilibration buffer over the chromatography column), and eluting the protein using an elution buffer.  Naveh at id. teaches that all the buffers in the first chromatography step contain bis tris. Zhou, throughout the reference and especially at abstract and 5616 (purification of PC1 protein), teaches a method of purifying a protein (PC1) from solution (conditioned media) comprising two chromatography steps, wherein each of the buffers comprises Bis Tris. Thus, it would be routine to use buffers containing Bis-tris in the second chromatography step for the reasons provided above.

With respect to claim 8, Zhou at 5616 teaches DEAE) Blue, which is multimodal (affinity and ion exchange).
With respect to claims 12 and 16, Naveh at 9-10 (Stage I-II) and 12-13 (Step 1 and Step 2)  teaches that each chromatography steps involve passing an equilibration buffer over the chromatography column, passing the solution over the chromatography column, washing the column with multiple CV of the equilibration buffer (which is equivalent to passing the equilibration buffer over the chromatography column, washing the column, and equilibrating the column again with the other column volumes, where all three buffers are the same); (i.e. the first chromatography process involves 10 CV and the second chromatography process involves 3 CV), and eluting the protein using an elution buffer.  Naveh at id. teaches that all the buffers in the first chromatography step contain bis tris. Zhou, throughout the reference and especially at abstract and 5616 (purification of PC1 protein), teaches a method of purifying a protein (PC1) from solution (conditioned media) comprising two chromatography steps, wherein each of the buffers comprises Bis Tris. Thus, it would be routine to use buffers containing Bis-tris in the second chromatography step for the reasons provided above.
With respect to claim 25, Naveh at 11 teaches filtering with a 0.2 micron filter or smaller, which is nanofiltration.


Claims 5-8, 21, 26, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naveh et al. (WO 89/03840 A1) in view of Zhou et al., Purification and Characterization of the Prohormone Convertase PCl(PC3)*, The Journal of Biological Chemistry, 268(8), 5615-5623, 1993, as applied to claims 1, 16 or 25, and further in view of GE Healthcare, Rapid process development for purification of a MAb using ÄKTA™ avant 25, 2009, pages 1-8, retrieved from https://www.gelifesciences.com/gehcls_images/GELS/Related%20Content/Files/1314787424814/litdoc28957347AB_20110831143417.pdf on 06/09/2016.  Although Zhou teaches a column with affinity ligands, the rejection of claim 6 is written in case Applicant intended affinity column to mean only affinity ligands and not multiple types of ligands including affinity ligands on the column.
With respect to claim 5, Naveh and Zhou do not teach only having two chromatography steps.
	However, GE Healthcare at 1, 4, 7, Fig. 2, teaches using two chromatography steps and teaches that it allowed high recovery of a high purity mAb.  
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used two chromatography steps, as taught by GE Healthcare, in the method of Naveh, as modified by Zhou.
One of ordinary skill in the art would have been motivated to have used two chromatography steps, as taught by GE Healthcare, in the method of Naveh, as modified by Zhou, because it is simpler to use fewer chromatography steps and GE Healthcare teaches that teaches that it allowed high recovery of a high purity protein (mAb).

With respect to claims 6-7, GE Healthcare at Fig. 2 teaches a protein A column.
With respect to claim 8, GE Healthcare at 2 teaches a multi-modal resin chromatography column (Capto Adhere).
With respect to claim 21, GE Healthcare at 2 teaches a monoclonal antibody.
With respect to claim 26, GE Healthcare at Fig. 2 teaches ultrafiltration/diafiltration. GE Healthcare teaches that sterile filtration is after this; however, changes in the order of method steps is prima facie obvious.
With respect to claim 35, GE Healthcare at Table 2 teaches over 95% recovery.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naveh et al. (WO 89/03840 A1) in view of Zhou et al., Purification and Characterization of the Prohormone Convertase PCl(PC3)*, The Journal of Biological Chemistry, 268(8), 5615-5623, 1993, as applied to claim 1, and further in view of Siliman (US 5891741) (Issue Date: Apr. 6, 1999).
With respect to claim 4, Naveh at 9 and 12 teaches that the buffers consisted of water, Bris tris, NaCl, but does not specify how the pH of the buffer was adjusted for the particular buffer.  Moreover, Naveh at 10 in another chromatography step teaches that pH can be adjusted using acetic acid or HCl.  
Furthermore, Siliman at 9:15-40 teaches using Bris Tris buffer in a chromatography step containing NaCl and teaches that the pH was adjusted with acetic acid.
prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used acetic acid, as taught by Siliman, in the method of Naveh, as modified by Zhou.
One of ordinary skill in the art would have been motivated to have used acetic acid, as taught by Siliman, in the method of Naveh, as modified by Zhou, as it is routinely used to adjust pH, Naveh teaches using it to adjust pH, and Siliman teaches adjusting a Bis Tris buffer with acetic acid.
One of ordinary skill in the art would have a reasonable expectation of success, because acetic acid is routinely used to adjust pH.


Claim 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naveh et al. (WO 89/03840 A1) in view of Zhou et al., Purification and Characterization of the Prohormone Convertase PCl(PC3)*, The Journal of Biological Chemistry, 268(8), 5615-5623, 1993, as applied to claim 1 or 16, and further in view of Siliman (US 5891741) (Issue Date: Apr. 6, 1999) and GE Healthcare, Rapid process development for purification of a MAb using ÄKTA™ avant 25, 2009, pages 1-8, retrieved from https://www.gelifesciences.com/gehcls_images/GELS/Related%20Content/Files/1314787424814/litdoc28957347AB_20110831143417.pdf on 06/09/2016.
With respect to claims 27, Naveh at 12 teaches that the elution buffer is 20 mM Bis-tris with 30 mM NaCl at pH 6.0. This concentration is about 25 mM, which renders the claimed range obvious.  See MPEP 2144.05 (“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”). 
Naveh and Zhou do not teach a pH of between 3-4 or 4-5 and adjusting the pH with acetic acid.
However, Siliman at 9:15-40 teaches using Bris Tris buffer with a pH of 5.5 as an elution buffer and teaches that the pH of this buffer was adjusted with acetic acid.  
Moreover, GE Healthcare at 1-5 teaches optimizing the pH of the elution buffer and using pHs of 3, 3.5 and 4.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used acetic acid, as taught by Siliman, and to have a used a pH from 3-4 or 4-5, as taught by GE Healthcare, in the method of Naveh, as modified by Zhou.
One of ordinary skill in the art would have been motivated to have used acetic acid, as taught by Siliman, and to use a pH of 3-4 or 4-5, as rendered obvious by GE Healthcare, in the method of Naveh, as modified by Zhou, because acetic acid is routinely used to adjust pH, Naveh teaches using it to adjust pH, and Siliman teaches adjusting a Bis Tris buffer with acetic acid.  Moreover, one of ordinary skill in the art would be motivated to use a pH of 3-4 or 4-5, because GE Healthcare teaches elution pHs in this range and teaches optimizing the pH of the elution buffer.  
.


Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naveh et al. (WO 89/03840 A1) in view of Zhou et al., Purification and Characterization of the Prohormone Convertase PCl(PC3)*, The Journal of Biological Chemistry, 268(8), 5615-5623, 1993, as applied to claim 1, and further in view of GE Healthcare, Rapid process development for purification of a MAb using ÄKTA™ avant 25, 2009, pages 1-8, retrieved from https://www.gelifesciences.com/gehcls_images/GELS/Related%20Content/Files/1314787424814/litdoc28957347AB_20110831143417.pdf on 06/09/2016 and Park et al. (US20090304710 A1) (Issue date: Dec 10, 2009).
With respect to claim 37, Naveh and Zhou do not teach that it is formulated as a pharmaceutical composition.
However, GE Healthcare at 2 teaches a monoclonal antibody and teaches that the purity is suitable for therapeutic use.
Moreover, Park, throughout the reference and especially at abstract, [0024], and claim 59, teaches formulating a monoclonal antibody as a pharmaceutical composition.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have purified a monoclonal antibody, as taught by GE Healthcare and  formulated the monoclonal antibody as a pharmaceutical composition, as taught by Park,  in the method of Naveh, as modified by Zhou.

One of ordinary skill in the art would have a reasonable expectation of success, because formulating pharmaceutically acceptable compositions is routine in the art.


Claims 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naveh et al. (WO 89/03840 A1) in view of Zhou et al., Purification and Characterization of the Prohormone Convertase PCl(PC3)*, The Journal of Biological Chemistry, 268(8), 5615-5623, 1993, as applied to claim 16, and further in view of GE Healthcare, Rapid process development for purification of a MAb using ÄKTA™ avant 25, 2009, pages 1-8, retrieved from https://www.gelifesciences.com/gehcls_images/GELS/Related%20Content/Files/1314787424814/litdoc28957347AB_20110831143417.pdf on 06/09/2016 and Riodan et al., Design of Salt-Tolerant Membrane Adsorbers for Viral Clearance, Biotechnol. Bioeng. 2009;103: 920–929.  
	With respect to clams 23-24, Naveh and Zhou do not teach using this process for a salt tolerant membrane adsorbers.
, GE Healthcare at 1, 4, 7, Fig. 2, teaches using a similar process to purify mAb, such as biopharmaceuticals.  
	Moreover, Riordan, throughout the reference and especially at abstract, teaches using salt tolerant membrane adsorbers in biopharmaceutical purification in order to improve viral clearance.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have salt tolerant membrane adsorbers, as taught by Riordan, in biopharmaceutical processing, as taught by GE Healthcare, in the method of Naveh, as modified by Zhou.
One of ordinary skill in the art would have been motivated to have salt tolerant membrane adsorbers, as taught by Riordan, in biopharmaceutical processing, as taught by GE Healthcare, in the method of Naveh, as modified by Zhou, in order to purify biopharmaceuticals and improve viral clearance.  One of ordinary skill in the art would be motivated to purify biopharmaceuticals in order to produce drugs and treat diseases.
One of ordinary skill in the art would have a reasonable expectation of success, because salt-tolerant membrane absorbers were routinely used and Riordan teaches using them to improve biopharmaceutical purification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-8, 12, 16, 21, 23-27, 35 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 
10131714. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims (include all the steps and are more specific with regard to the buffer).  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). In determining whether a nonstatutory basis exists for a double patenting rejection, the first question to be asked is: is any invention claimed in the application anticipated by, or an obvious variation of, an invention claimed in the patent? If the answer is yes, then a nonstatutory double patenting rejection may be appropriate.  See MPEP 804.
Claims 1, 2, 4-8, 12, 16, 21, 23-27, 35 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10793622. Although the claims at issue are not identical, they are not patentably distinct from each other because they teach all the limitations of the current claim set, but teach using three chromatography steps instead of two.  Although claim 5 is directed to two chromatography steps, it would be routine to use two chromatography steps as it simplifies the purification procedure and is faster.
Conclusion
No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/Primary Examiner, Art Unit 1641